Citation Nr: 0306016	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  94-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the left tibia and fibula.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for herpes lesions, right buttock, to include 
scarring.

(The issue of entitlement to an initial compensable 
evaluation for a corn on the left little toe will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1981.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in pertinent 
part, granted service connection for allergic rhinitis, and 
assigned an initial 10 percent evaluation, granted service 
connection for residuals, fracture, tibia and fibula, left 
leg, and for a scar, residuals of herpetic lesion, right 
buttock, and assigned noncompensable evaluations for those 
disabilities.  By a Remand issued in August 1999, the Board 
directed further development of these claims.  By a May 2002 
rating decision, the RO assigned a 10 percent initial 
evaluation for residuals of herpes simplex, right buttock, to 
include scarring, effective in October 1991.  The claims now 
return to the Board for appellate review.

The Board notes that the veteran, in his appeal, stated that 
he was seeking a compensable initial evaluation for residuals 
of herpes simplex, right buttock.  Because the veteran 
indicated he was seeking a compensable evaluation, the RO 
determined, in its May 2002 rating decision, that the 10 
percent evaluation assigned by that rating decision was a 
complete grant of the benefit sought on appeal.  However, as 
the veteran's disagreement was with an initial evaluation 
which assigned a noncompensable rating, it is not clear that 
the veteran intended to limit his appeal of the 
noncompensable evaluation to a maximum benefit of 10 percent.  
As a 10 percent evaluation is not the maximum benefit 
available, the Board concludes, construing the veteran's 
contentions and submissions in the light most favorable to 
him, that the appeal for an increased initial evaluation in 
excess of 10 percent remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

The claims file is now under the jurisdiction of the Roanoke, 
Virginia RO.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in October 1996 by the 
undersigned Veterans Law Judge.

The Board is undertaking additional development on the issue 
of entitlement to an initial compensable evaluation for a 
corn on the left little toe, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran's service-connected rhinitis is manifested by 
the need for continuing control through use of medications, 
but does not cause definite atrophy of the intranasal 
structure and moderate secretion, moderate crusting, ozena 
and atrophic changes, or polyps, or more than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.

3.  There is no medical evidence or opinion indicating that 
the veteran has any current residual of a fracture of the 
left tibia and fibula, other than mild curved deformity of 
the fibula on X-ray.
 
4.  The veteran declined further VA examination of the left 
tibia and fibula.

5.  The veteran's residuals of herpes lesions, including a 
scar on the right buttock, are manifested by recurrences of 
herpes simplex, currently controlled by use of prophylactic 
medications, and a small erythematous area of the right 
buttock.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for severe chronic allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 (2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996).

2.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the left tibia and fibula have not 
been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for herpes lesions, right buttock, to include 
residual scarring, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7806 (as in effect prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7806 (as in effect 
from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased initial 
evaluations in excess of 10 percent for his service-connected 
rhinitis and residuals of herpes lesions, and contends that 
he is entitled to a compensable evaluation for the residuals 
of fractures of the left tibia and fibula.  

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where an appeal arises from initial rating decisions 
that established service connection and assigned the initial 
disability evaluations, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the evaluations at issue were assigned following the initial 
grant of service connection, the Board must determine if a 
staged rating is appropriate for any disability.

The Board notes that regulations applicable to the evaluation 
of the veteran's appeal for increased evaluations for 
rhinitis and for skin disabilities, to include scars and 
eczema, were revised during the pendency of these claims.  
When regulations are changed during the course of a veteran's 
appeal, VA must consider both the criteria that applied when 
the veteran submitted the claim and the revised criteria to 
determine if one version of the regulation is more 
advantageous to the veteran than the other.  The criteria 
that are to the advantage of the veteran should be applied; 
however, revised criteria may only be applied from the 
effective date of the revision and thereafter.  38 U.S.C.A. 
§ 5110; Karnas v. Derwinski, 1 Vet. App. 308 (1991).



Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

By a statement of the case (SOC) issued in June 1992, and by 
supplemental statements of the case (SSOCs) issued in May 
1993, November 1993, June 1994, September 1997, and May 2002, 
and by the Board's August 1999 Remand, the veteran was 
informed of relevant laws and regulations, including the 
criteria for the increased evaluations for the service-
connected disabilities at issue.  In particular, the veteran 
was notified of the revision of regulations governing 
evaluation of rhinitis by the Board's August 1999 Remand, and 
the RO provided the veteran with the language of the revised 
regulation in the May 2002 SSOC.

The SSOC issued in May 2002 also provided the veteran with 
the statutory provisions of the VCAA, and the revised 
regulations at 38 C.F.R. § 3.159 implementing the Act.  In 
particular, this SSOC set forth each of VA's duties to assist 
and notify the veteran.  In addition, a letter issued by the 
Board in December 2002 again advised the veteran of enactment 
of the VCAA and of the provisions of that act.  The letter 
also reiterated the veteran's responsibility to identify 
relevant evidence and VA's duty to obtain identified evidence 
on the veteran's behalf.

In December 2002, the Board issued a letter which advised the 
veteran that regulations applicable to evaluation of scars 
had been revised during the pendency of his appeal and that 
the revised version of the regulation would apply, if more 
favorable to his claim, from August 30, 2002.

By a letter issued in February 2002, the veteran was 
scheduled for VA examination of his service-connected 
disabilities.  However, the veteran apparently stated, in a 
phone contact, that it had been 10 years since he requested 
compensable ratings for his service-connected disabilities 
and he was upset that it was taking so long to act on his 
claim.  In a February 2002 statement in support of claim, the 
veteran stated that there was "ample" evidence in his VA 
records that he was entitled to compensable evaluations for 
his service connected disabilities and there was "no need to 
waste anyone's time any further" with further examinations.  
The veteran did not appear for scheduled examinations.  

The veteran was advised, by a May 2002 SSOC, that an 
increased (compensable) evaluation for the residuals of a 
fracture of the left tibia and fibula could not be granted 
without the additional information which would have been 
expected from the examination which the veteran declined to 
attend.  By a statement received by the Board in February 
2003, the veteran stated he would appear for VA examination 
of his fifth digit, left foot, but did not indicate that he 
would appear for any other examination.  The veteran has been 
afforded the opportunity to attend VA examination.

The rating decisions, SOC, and SSOCs, as discussed above, 
notified the veteran of the types of evidence he was 
responsible to provide or identify and the types of evidence 
VA would assist him to obtain, and he has stated that there 
is no additional relevant evidence as to the issues addressed 
in this decision.  The veteran testified in his own behalf 
before the Board, and the transcript of that hearing is of 
record.  The claims file establishes that the duties to 
inform the veteran of the evidence necessary to substantiate 
the claim for increased initial evaluations, to notify him 
regarding his responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist the veteran 
in developing the facts of the claim, including as specified 
in the VCAA, have been met in this case.

1.  Claim for initial evaluation in excess of 10 percent for 
allergic rhinitis

Historically, severe chronic allergic rhinitis was diagnosed 
during the veteran's service.  By a March 1992 rating 
decision, the RO granted a 10 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6501.  

The regulations governing evaluation of rhinitis, as in 
effect prior to October 7, 1996, provided a 10 percent rating 
for atrophic rhinitis which caused definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
rating required moderate crusting and ozena and atrophic 
changes.  38 C.F.R. § 4.97, DC 6501.

The governing regulation, as in effect beginning on October 
7, 1996, provides a 30 percent rating for allergic or 
vasomotor rhinitis which includes polyps, and a 10 percent 
rating without polyps, but with greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  38 C.F.R.§ 4.97, DC 6522.

On VA examination conducted in January 1992, the veteran 
reported that his nose frequently ran and sputum collected in 
his nose and throat, but there were no abnormalities on 
examination.  He reported a frequent, dry cough.  The 
examiner concluded that he had an allergy to dust and pollen.

On VA examination conducted in November 1996, the veteran 
reported constant nasal congestion and difficulty breathing.  
He used a nasal spray and antihistamine tablets.  Examination 
of the nose revealed septal deviation to the right, but no 
obstruction, pus, or polyps.  

VA outpatient clinical records dated in 2000 and 2001 are 
consistent with the report of the November 1996 VA 
examination.  There is no medical evidence or contention that 
the veteran has nasal polyps.

Under the revised regulation, effect in October 1996, an 
evaluation in excess of 10 percent, a 30 percent evaluation, 
is warranted for rhinitis with polyps; prior to that time, a 
30 percent evaluation requires evidence of crusting, ozena, 
and atrophic changes.  The medical findings since active 
service demonstrate that the veteran does not have a 50 
percent obstruction of the nasal passages, or 100 percent of 
either side of the nose.  Rather, the findings state that the 
veteran has mild septal deviation.  There is no medical 
evidence of atrophic changes or polyps.  

The veteran contends that he has nasal congestion and 
difficulty breathing.  While these complaints are generally 
supported by the medical evidence, including VA outpatient 
treatment records dated from May 1992 to January 1993 and 
from February 1993 to February 1994, such complaints and 
findings do not warrant an evaluation in excess of the 10 
percent initial evaluation currently assigned.  

In short, the veteran has not, at any time, met any criterion 
of the requirements for an increased evaluation in excess of 
10 percent, either based on the rating criteria in effect on 
or before October 7, 1996, or thereafter.  The claim for an 
initial evaluation in excess of 10 percent for allergic 
rhinitis must be denied.

2.	Claim for initial compensable evaluation for fracture, 
left tibia and fibula 

Historically, the veteran's service medical records reflect 
that he fractured the left tibia and fibula in 1980.  By a 
rating decision prepared in March 1992 and issued in April 
1992, the RO granted service connection for residuals of a 
fracture, tibia and fibula, left leg, and evaluated that 
disability as noncompensable under DC 5262.

On VA examination conducted in January 1992, the examiner 
noted that there was no external deformity or swelling of any 
joint, and that function was good in all joints, despite the 
veteran's complaints of joint pain.  Radiologic examination 
disclosed mild curved deformity of the lower third of the 
fibula, consistent with an old healed fracture.  Radiologic 
examination of the left ankle disclosed normal architecture, 
bone density, and joint spaces, without any arthritic change.  
The veteran's carriage, posture, and gait were good.  The 
examiner concluded that the veteran had old fractures of the 
left tibia and fibula, but did not assign a current diagnosis 
or attribute any current residuals to such fractures.  VA 
outpatient treatment records dated from May 1992 to January 
1993 are devoid of evidence of treatment of the left ankle, 
tibia, fibula, or knee.

By a statement submitted in November 1992, the veteran argued 
that he was entitled to a 10 percent evaluation for the 
residuals of the left tibia and fibula fractures based on 
malunion.  He contended that the curvature of the fibula 
noted on radiologic examination was equivalent to malunion.  
The Board disagrees.  The rating criteria states that 
malunion with slight knee or ankle disability warrants a 10 
percent evaluation.  Malunion is defined as the union of the 
fragments of a fractured bone in a faulty position.  
Dorland's Illustrated Medical Dictionary 976 (27 ed. 1988).  
However, the examiner, after noting the "mild" curved 
deformity of the left fibula, stated that there was an old 
healed fracture, but that "otherwise" the veteran's leg was 
normal.  The physician's comments are, in essence, a medical 
opinion that the position of the fibula was not "faulty."  
The examiner found no abnormality of either the left ankle or 
the left knee on physical examination or on radiologic 
examination.  This medical evidence does not meet or 
approximate the criteria for malunion with either mild left 
ankle or knee disability.  

In a statement dated in April 1992, the veteran contended 
that the deformity of the bone caused pain.  The veteran 
testified, at his hearing before the Board in June 1996, that 
the fracture resulted in pain, primarily at the end of the 
day or with stress on the left leg.  

On VA examination conducted in November 1996, the left knee 
was "unremarkable," and there was a slight bony defect in 
the distal fibula.  There was retropatellar and popliteal 
tenderness on examination of the left knee.  There was no 
tenderness of the left leg.  There was no swelling, effusion, 
or other abnormality of the left ankle.  The examiner stated 
that the veteran's complaints of pain in the left leg could 
not be explained, but the pain did not seem to be related to 
the fractures of the left tibia and fibula sustained in 
service.  Radiologic examination of the left ankle disclosed 
osteoarthritis, but the examiner did not state whether that 
finding was attributable to the veteran's service or to an 
injury in service.  

The Board's August 1999 Remand directed the RO to afford the 
veteran additional examination of his left leg, including the 
knee and ankle.  In February 2002, the veteran was notified 
that VA examination had been scheduled.  By a statement 
submitted in February 2002, the veteran stated that there was 
"ample" evidence to award compensable ratings for his 
service-connected disabilities and that he did not intend to 
waste anyone's time by further examination.  In a statement 
submitted in February 2003, the veteran indicated that he 
would appear for examination of his left foot, but did not 
indicate that he would agree to examination of the left leg.

Additional VA outpatient treatment records obtained on Remand 
are devoid of additional evidence regarding the veteran's 
left leg, except that the records reflect surgical treatment 
of hammertoe, fifth digit, left foot.

There is no medical opinion or evidence that the veteran 
currently has residuals of a fracture of the left tibia and 
fibula.  The veteran has expressed his belief, in testimony 
before the RO in October 1992 and before the Board in June 
1996, that he has left leg pain as a result of that fracture.  
However, the examiner who conducted VA examination in 
November 1996 specifically noted that the veteran had no left 
leg pain at or near the fracture, and provided an opinion 
that the veteran's left leg pain did not seem to be 
attributable to the fractures of the tibia and fibula.  

The determination as to whether specific symptoms are 
attributable to a specific disorder is one which requires 
medical knowledge and diagnostic skills, and questions 
involving medical knowledge and diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Id.  In 
other words, the Board must rely on the medical evidence for 
a determination as to whether or not a particular disorder 
results from a claimed cause.  

Here, the medical evidence is completely unfavorable to the 
veteran's contention that his left tibia and fibula fracture 
residuals are more severely disabling than the initial 
noncompensable evaluation currently assigned reflects.  In 
the absence of any medical evidence or opinion supporting the 
veteran's contentions that he has current symptomatology and 
residuals attributable to that disability, other than mild 
curved deformity of the fibula on X-ray, the veteran's claim 
for an initial compensable evaluation must be denied.  The 
Board has considered whether an initial compensable 
evaluation is warranted under any DC.  However, in the 
absence of any symptoms or other residuals, the service-
connected disability cannot be found compensable under any DC 
or regulatory criteria.

3.	Claim for an initial evaluation in excess of 10 percent 
for herpes simplex

Historically, the veteran complained of a rash in November 
1976, and a diagnosis of either a fungal infection or herpes 
simplex was assigned.  In 1981, the veteran complained of an 
abrasion on the right buttock.  By a rating decision prepared 
in March 1992 and issued in April 1992, the RO granted 
service connection for a scar, residuals of herpetic lesion, 
right buttock, and assigned a noncompensable evaluation under 
DC 7805.  By a rating decision issued in May 2002, the RO 
granted a 10 percent evaluation, effective October 22, 1991, 
under the rating criteria in effect prior to August 2002.

The veteran was informed, by a letter issued by the Board in 
December 2002, that rating criteria used to evaluate skin 
disabilities were revised during the pendency of the 
veteran's claim, effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  Revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 3-2000.  Under the revised criteria, 
an unstable scar, where there is frequent loss of skin 
covering the scar, or a painful superficial scar, may be 
evaluated as 10 percent disabling.  DCs 7803, 7804.  
Dermatitis or eczema which covers less than five percent of 
the body or less than 5 percent of exposed areas and which 
does not require more than topical therapy, is 
noncompensable.  If at least five percent, but less than 25 
percent of the body or of exposed areas is affected, or there 
is intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for less than six 
weeks in the last 12-month period, a 10 percent evaluation is 
warranted.  If systemic therapy such as corticosteroids or 
immunosuppressive drugs is required for more than six weeks 
in a 12-month period, a 30 percent evaluation is appropriate.  
38 C.F.R. § 4.118, DC 7806 (as in effect from August 30, 
2002).

On VA examination conducted in January 1992, there was no 
herpes simplex rash or scar on the right buttock.  The 
examiner concluded that the veteran had incurred herpes 
simplex of the right buttock.

On VA examination conducted in December 2000, the veteran 
reported herpes simplex of the right buttock since 1981.  A 
reddish vesicular rash was noted on the right buttock.  The 
veteran reported having been on Zovirax cream and pills to 
control flare ups of herpes simplex.  Medication was 
prescribed.  

The veteran was seen again in March 2001 for the diagnosis of 
recurrent herpes simplex.  The veteran estimated recurrences 
of herpes simplex occurred approximately 4 or 5 times per 
year unless he was on prophylactic medications.  The veteran 
was taking two capsules of Acyclovir, 200 milligrams, 3 times 
daily, and using Acyclovir ointment twice per day.  There was 
a small erythematous area on the right buttock consistent 
with the area the veteran reported as having recurrent herpes 
outbreaks.  

In his testimony before the Board, the veteran stated that 
the area of a recurring herpes lesion on his right buttock 
was tender and painful during recurrences, and that use of 
continuous medications reduced the frequency of recurrences.  
However, he indicated that he would seek treatment before it 
became bloody or produced exudates.

The severity of the veteran's recurrent herpes simplex is 
currently evaluated by analogy to eczema under 38 C.F.R. § 
4.118, DC 7806.  Under the rating criteria in effect prior to 
August 30, 2002, DC 7806 provided for a 10 percent rating 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, and a 30 percent rating 
when there is exudation or itching constant, extensive 
lesions, or marked disfigurement.  The evidence shows that 
the veteran does not have constant exudation or itching, and 
that he does not have extensive lesions, and that he does not 
have marked disfigurement.  

Rather, he has occasional recurrences, manifested by 
tenderness, pain, and itching, averaging about every two 
months or less frequently, with pain during recurrences, and 
prophylactic treatment required to prevent or decrease the 
frequency of recurrences.  In light of the above, a 10 
percent evaluation, but no higher evaluation, is warranted 
under DC 7806, prior to August 30, 2002.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (if none of the symptomatology 
meeting the criteria for an evaluation under one diagnosis is 
duplicative of or overlapping with symptomatology which may 
be evaluated under a different DC, and each of the 
manifestations of disability is separate and distinct in 
nature, evaluation under each applicable DC is warranted).

The veteran's herpes may also be evaluated by analogy to 
scars, under 38 C.F.R. § 4.118, DC 7803, which, prior to 
August 30, 2002, provides for a 10 percent rating for 
superficial scars which are poorly nourished and have 
repeated ulceration.  However, the veteran has stated that he 
seeks treatment before the herpes recurrences become so 
painful as to result in ulceration.

Other DCs under 38 C.F.R. § 4.118 are also potentially 
applicable to this claim.  DC 7819, as in effect prior to 
August 30, 2002, provides that benign new skin growths of the 
skin are evaluated on the basis of any related scars, 
disfigurement, and so forth.  Id.  A 10 percent evaluation is 
warranted for superficial, scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (as 
in effect prior to August 30, 2002).  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. § 4.118, DC 
7805 (as in effect prior to August 30, 2002).

However, the facts in this case reflect that the veteran does 
not have a scar which restricts movement, or which is tender 
or painful, except during a recurrence of active herpes.  The 
veteran also has itching, and may have exudation, during any 
recurrence.  However, the periods during which the veteran 
has pain, itching, and other symptoms, are much shorter than 
the periods of time during which the herpes is inactive and 
under control by medication.  The Board finds that the 
veteran's symptoms, considered as a whole, most closely 
approximate a 10 percent evaluation overall, prior to August 
30, 2002.  

Revised regulations, effective August 30, 2002, do not change 
the evaluation appropriate to this case.  The evidence 
establishes that the veteran's herpes simplex lesions are 
primarily confined to the right buttock, and do not cover 
more than 5 percent of his body and are not in an exposed 
area.  The lesions are not tender, painful, or unstable 
except during a recurrence, so it is not appropriate for each 
of those symptoms to be evaluated separately.  Cf. Esteban, 
supra.  

The veteran's herpes simplex is treated with both oral and 
topical acyclovir, so a 10 percent evaluation remains 
warranted under the revised criteria.  Acyclovir is a 
synthetic acyclic nucleoside with selective antiviral 
activity against herpes simplex, and may be used in 
immunocompromised or non-immunocompromised individuals.  
Dorland's Illustrated Medical Dictionary 25 (27 ed. 1988).  
Since acyclovir is not a corticosteroid or immunosuppressive 
drug, but rather has selective activity only against herpes 
simplex virus, an evaluation in excess of 10 percent is not 
warranted under criteria allowing evaluations in excess of 10 
percent for systemic treatment with corticosteroids or other 
immunosuppressive drugs.

The degree of disability present more nearly approximates the 
criteria for a single 10 percent evaluation than for separate 
evaluations for each symptom, since there is no symptom which 
is continuous and remains present when the herpes lesions are 
inactive, under control by medication.  Accordingly, 38 
C.F.R. § 4.7, which provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, is 
not for favorable application.

As the preponderance of the evidence is against a disability 
rating higher than 10 percent for herpes simplex residuals, 
including scarring, the benefit of the doubt doctrine is not 
applicable, and the claim for an initial evaluation in excess 
of 10 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

The Board has also considered whether the evidence supports 
an extraschedular evaluation or evaluations for the service-
connected disabilities at issue.  There is no evidence that 
the veteran's left leg, allergic rhinitis, or herpes simplex 
disabilities have resulted in frequent periods of 
hospitalization.  Rather, there is no evidence that the 
veteran has required inpatient hospitalization for care of 
any of these disabilities, although he does require 
outpatient treatment for rhinitis and herpes.  The evidence 
does not establish that the severity of any of the 
disabilities at issue otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

ORDER

The appeal for an initial evaluation in excess of 10 percent 
for allergic rhinitis is denied.

The appeal for an initial compensable evaluation for the 
residuals of a fracture of the left tibia and fibula is 
denied.

The appeal for an initial evaluation in excess of 10 percent 
for the residuals of herpes lesions, including scarring on 
the right buttock, is denied.


		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

